Citation Nr: 0920584	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
right sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
August 1964.  He also served in the United States Army 
Reserves on periods of active duty for training (ACDUTRA) 
from May 1961 to November 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the Veteran's claim 
of service connection for lumbosacral strain with right 
sciatica.

In December 2007, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

In May 2008, the Board reopened the Veteran's service 
connection claim for lumbosacral strain with right sciatica 
and remanded the issue for further development.  As the 
requested development has not been completed, further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's request for another Travel Board hearing, dated 
in February 2009, is addressed in separate correspondence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a VA examination in December 
2008, however the appointment letter was sent to an incorrect 
address.  The letter was sent to [redacted], 
Huntsville, AL 35803, however correspondence dated in 
June/July 2008 indicates that his address is [redacted]
Dr. S., Huntsville, AL, 35803, which is his current address.  
The Veteran needs to be scheduled for another VA examination 
and advanced notice of the examination should be sent to his 
current address.  

Lastly, in May 2008 the Board also remanded the issue for 
VCAA (The Veterans Claims Assistance Act of 2000) notice that 
includes an explanation as to evidence necessary to 
substantiate service connection, establish a disability 
rating and effective date of the claim.  While VCAA notice 
was sent in June 2008, it did not adequately comply with the 
Board's remand and additional VCAA notice needs to be 
provided.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for the 
claimed disability, as well as a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2. Afford a VA examination to the Veteran 
to determine whether his preexisting back 
disorder was aggravated by his active 
military service.  Advanced notice of the 
examination should be sent to the 
following address: [redacted] Dr. S., 
Huntsville, AL, 35803.  The claims file 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review is accomplished.  
All appropriate testing should be 
undertaken in connection with the 
examination, and all back disabilities 
found to be present should be diagnosed.

a. The examiner should express an 
opinion as to whether the Veteran's low 
back disorder pre-existed his military 
service.  If it is determined that the 
disability existed prior to service, 
the examiner is requested to offer an 
opinion as to whether it was aggravated 
during, or as a result of his service.  
If so, the examiner should address 
whether the permanent increase in 
severity was due to the normal 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation of the disorder due to 
service.  (Note: aggravation connotes a 
permanent worsening above the base 
level of disability, not merely acute 
and transitory increases in symptoms or 
complaints.)

b. If it is determined that the 
Veteran's low back disorder did not 
exist prior to service, the examiner 
should express an opinion as to whether 
it is as likely as not (a 50 percent 
probability or more) that the Veteran's 
currently diagnosed back disability was 
incurred in service or related to 
active service.

3. Thereafter, the issue on appeal should 
be readjudicated. If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




